





AMENDMENT NO 1
TO PURCHASE AND ASSUMPTION AGREEMENT
    
THIS AMENDMENT NO. 1 (this “Amendment”) to the Purchase and Assumption Agreement
(as defined herein) is made as of April 10, 2019, by and between HomeBridge
Financial Services, Inc., a New Jersey corporation (“Purchaser”) and HomeStreet
Bank, a Washington state chartered bank (“Seller”).
WHEREAS, the parties hereto (“Parties”) are each a party to the Purchase and
Assumption Agreement, dated as of April 4, 2019 (the “Agreement”); and
WHEREAS, the Parties desire to amend the Agreement as set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties, intending to be legally bound, agree as
follows:
1.Definitions. Capitalized terms used herein but not defined herein shall have
the meanings set forth in the Agreement, as amended hereby.


2.Amendment to Section 5.15(a). Section 5.15(a) of the Agreement is hereby
amended and restated in its entirety as follows:


If and only if the Retention Reduction to Purchase Price is greater than zero,
then promptly following the first anniversary of the Initial Closing, Purchaser
shall deliver to Seller a statement setting forth its good faith calculation of
Trailing Total Volume along with reasonable supporting documentation related
thereto. In the event that Seller disputes Purchaser’s calculation of Trailing
Total Volume, Seller shall notify Purchaser and the Parties shall work in good
faith for a period up to thirty (30) days to resolve any discrepancies or
disagreements. In the event that the Parties are unable to resolve any such
discrepancies or disagreements during such thirty (30) day period, the Parties
shall submit the matter to the Independent Accountant in accordance with the
process contemplated by Section 2.4. In the event that the Trailing Total Volume
is equal to or greater than 65% of the Total Volume, Purchaser shall pay to
Seller, by wire transfer of immediately available funds, an amount equal to
fifty percent (50%) of the Retention Reduction to Purchase Price (the “Deferred
Purchase Price Payment”). Subject to Section 5.15(b), the Deferred Purchase
Price Payment, if payable as determined by Purchaser’s calculation of Trailing
Total Volume or subsequently by agreement of the Parties or determination of the
Independent Accountant, shall be paid to Seller within three (3) Business Days
following the first to occur of (i) Purchaser’s determination that such amount
is owed, (ii) such time as the Parties resolve any discrepancies or
disagreements related thereto in accordance with this Section 5.15(a), or (iii)
following the date of final determination by the Independent Accountant. If and
only if the Retention Reduction to Purchase Price is greater than zero,
Purchaser shall not take any action or omit to take any action with the intent
of reducing the Trailing Total Volume during the twelve (12) months following
the Initial Closing.
3.Binding Effect. This Amendment will be binding upon, inure to the benefit of,
and be enforceable by, the parties to this Amendment and their respective
successors and permitted assigns.


4.Integration; References. The provisions set forth in this Amendment shall be
deemed to be and shall be construed as part of the Agreement to the same extent
as if fully set forth verbatim therein. In





--------------------------------------------------------------------------------





the event of any variation or inconsistency between any provision contained in
this Amendment and any provision contained in the Agreement, the provision
contained herein shall govern. Each reference in the Agreement to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Agreement shall from and after the effective date of this Amendment refer to the
Agreement as amended hereby, except in any instance in the Agreement where any
such reference relates to the original date of the execution of the Agreement in
which instance each such reference shall relate to the Agreement before giving
effect to this Amendment.


5.General. Except to the extent expressly modified hereby, the provisions of the
Agreement remain unmodified and are hereby confirmed as being in full force and
effect. This Amendment, together with the Agreement, the Exhibits and Schedules
thereto, the Transaction Documents and the NDA, constitute the entire agreement
among the parties hereto, and supersede any and all prior and contemporaneous
discussions and agreements, both written and oral, among such parties, with
respect to the subject matter hereof. The headings in this Amendment are
inserted for convenience of reference only and shall not be a part of or control
or affect the meaning hereof.


6.Governing Law. This Amendment shall be governed by, and construed in
accordance with, the Laws of the State of New York applicable to contracts
executed in and to be performed in that state. Any lawsuit or other legal action
instituted by any Party hereto in connection with this Amendment shall be
brought in a federal or state court of appropriate jurisdiction in New York, New
York.


7.Counterparts. This Amendment may be executed in one or more counterparts, each
of which shall be considered one and the same Amendment, and shall become
effective when one counterpart has been signed by each Party and delivered to
the other Party hereto. This Amendment and any signed agreement or instrument
entered into in connection with this Amendment and any amendments or waivers
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or by email delivery of a “.pdf” format data file, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.


[Signatures begin on the next page]















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written.




PURCHASER:


HOMEBRIDGE FINANCIAL SERVICES, INC.
By:__/s/ Peter Norden_____________
Name:Peter Norden
Title:Chief Executive Officer
SELLER:


HOMESTREET BANK
By:__/s/ Mark K. Mason_________
Name:Mark K. Mason
Title:President and CEO
 





























Signature Page to Amendment No. 1 to Purchase and Assumption Agreement





